Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 1/15/2021, with respect to claims 14, 21, 28, and 35 have been fully considered and are persuasive.  The rejection of claims 14, 21, 28, and 35 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 3/19/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 1/15/2021
In regards to Claim 14, no prior art fairly suggests or discloses “the data centre having a closed air circuit configured so that air circulates through the cold area by passing from the air supply corridor into the plurality of cold aisles, and for circulation of air from the cold area into the hot area via the servers, and from the hot area back into the cold area via the internal air flow path of the cooling air source, wherein the method is performed by operating the integral server fans to collectively cause circulation of air around the closed air circuit without assistance of another air mover”, in conjunction with the remaining elements.
Dependent claims 15-20 and 42 are allowably by virtue of their dependency from claim 14.
In regards to Claim 21, no prior art fairly suggests or discloses “the servers having integral server fans, and the data centre having a closed air circuit configured so that air circulates through the cold area by passing from the air supply corridor into the plurality of cold aisles, and for circulation of air from the cold area into the hot area via the servers, and from the hot area back into the cold area via the 
Dependent claims 22-27 and 43 are allowably by virtue of their dependency from claim 21.
In regards to Claim 28, no prior art fairly suggests or discloses “operating the server fans to draw in cool air from the first personnel corridor via the cold aisles, transport the cool air through the servers thereby producing the warm air, and to exhaust the warm air into the hot aisles, wherein said operation of the server fans is sufficient to directly cause circulation of the cooling air along the first personnel corridor and along the cold aisles from the indirect air handling unit to the servers, cause circulation of the warm air along the hot aisles from the servers to the indirect air handling unit, and cause circulation of air through the indirect air handling unit”, in conjunction with the remaining elements. 
Dependent claims 29-34 and 44 are allowably by virtue of their dependency from claim 28.
In regards to Claim 35, no prior art fairly suggests or discloses “ wherein the server fans are operable to draw in cool air from the first personnel corridor via the cold aisles, transport the cool air through the servers thereby producing the warm air, and to exhaust the warm air into the hot aisles, and wherein the data centre is configured so that said operation of the server fans is sufficient to directly cause circulation of the cooling air along the first personnel corridor and along the cold aisles from the indirect air handling unit to the servers, cause circulation of the warm air along the hot aisles from the servers to the indirect air handling unit, and cause circulation of air through the indirect air handling unit”, in conjunction with the remaining elements. 
Dependent claims 36-41 and 45 are allowably by virtue of their dependency from claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rotheroe (U.S 8,174,829) – Discloses a data room having a plurality of racks disposed between a plurality of cold and hot aisles, wherein the air circulation is purely based on the rotation of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835